Title: [Diary entry: 10 June 1788]
From: Washington, George
To: 

Tuesday 10th. Thermometer at 70 in the Morning. 80 at Noon and 79 at Night. Wind at So. Wt. A hard shower of Rain about 5 Oclock in the Afternoon which continued half an hour or more. Between 9 and 10 Oclock set out for Fredericksburgh, accompanied

by Mrs. Washington, on a visit to my Mother. Made a visit to Mr. & Mrs. Thompson in Colchester & reached Colo. Blackburns to dinner, where we lodged. He was from home. The next Morning, about Sun rise we continued our journey. Breakfasted at Stafford Court House and intended to have dined at Mr. Fitzhughs of Chatham but he & Lady being from home we proceeded to Fredericksburgh—alighted at my Mothers and sent the Carriage & horses to my Sister Lewis’s—where we dined and lodged—As we also did the next day, the first in company with Mr. Fitzhugh, Colo. Carter & Colo. Willis and their Ladies, and Genl. Weeden. The day following (Friday) we dined in a large Company at Mansfield (Mr. Man Page’s). On Saturday we visited Genl. Spotswoods dined there & returned in the Evening to My Sisters. On Sunday we went to Church. The Congregation being alarmed (without cause) and supposg. the Gallery at the No. End was about to fall, were thrown into the utmost confusion; and in the precipitate retreat to the doors many got hurt. Dined in a large Company at Colo. Willis’s—Where, taking leave of my friends, we re-crossed the River, and Spent the Evening at Chatham. The next Morning before five Oclock we left it—travelled to Dumfries to breakfast—and reached home to a late dinner and found that Captn. Barney had left it about half an hour before for Alexandria to proceed in the Stage of Tomorrow for Baltimore. Upon examination of the Accts. of the Work & Weather at home, during my absence, found them to be as follow.